Citation Nr: 1605881	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-33 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for eczema of the hands.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to October 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at the September 2015 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to nonservice-connected pension benefits and entitlement to service connection for eczema of the hands.

2.  An unappealed July 2007 rating decision denied service connection for a low back disability on the basis that no current back disability was related to service, to include complaints of back pain therein.
 
3.  Evidence received since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to nonservice-connected pension benefits and entitlement to service connection for eczema of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The July 2007 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015). 
 
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  Regarding the issues decided herein, however, the Veteran has withdrawn two issues, as discussed below.  In addition, the Board's reopening of the claim of entitlement to service connection for a low back disability herein represents a complete grant of the benefit sought on appeal.  No further discussion of VA's duty to notify and assist is necessary. 

Withdrawn Claims

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d). 

On the record at the September 2015 hearing (as reflected in the transcript), the Veteran withdrew his appeal with respect to the issues of entitlement to nonservice-connected pension benefits and entitlement to service connection for eczema of the hands.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the Veteran's clear intent to withdraw his appeal in these matters, further action by the Board on these issues would not be appropriate.  38 U.S.C.A. § 7105.

Claim to Reopen

The Veteran filed his original claim of entitlement to service connection for a low back disability in March 2007.  A July 2007 rating decision denied entitlement to service connection for this claimed disability, stating (in pertinent part) that although the Veteran was seen with back complaints in service, no current low back disability had been found to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2007 rating decision included service treatment records (STRs), which note that the Veteran was seen with complaints of low back pain in June 1972 and August 1973, and post-service treatment records that show complaints of low back pain and findings of lumbar stenosis as early as September 1992.  Also of record was a June 2007 VA examination report which notes that the Veteran's complaints of low back pain, current findings of lumbar stenosis, and the examiner's opinion that current low back disability was less likely than not related to military service.

Regarding the instant claim to reopen, evidence received subsequent to the July 2007 rating decision includes September 2015 hearing testimony, wherein the Veteran stated that during a two week detail in service, he was tasked with dismantling bunkers made of sandbags.  He stated that the heavy lifting injured his back.  He stated that since that time, he has experienced ongoing low back pain on a consistent basis.  Following service, he sought VA treatment in 1974, shortly after his discharge.  Therefore, the evidence submitted since the final July 2007 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claim is reopened. 


ORDER

The appeal with respect to the issue of entitlement to nonservice-connected disability pension benefits is dismissed.

The appeal with respect to the issue of entitlement to service connection for a low back disability is dismissed.

New and material evidence having been received, the appeal to reopen service connection for low back disability is granted and the claim is reopened




REMAND

The Veteran claims that he has a low back disability that is related to his military service.  His STRs show (in part) his complaints of low back pain on two occasions.  The post-service medical evidence of record includes findings of low back disability as early as 1992.

The Veteran has stated that he has received VA outpatient treatment for back problems since 1974 at various facilities in Florida, to include Miami, Gainesville, Tallahassee and Lake City.  See March 2007 statement, September 2015 hearing testimony.  A July 2007 rating decision notes that records from the Gainesville and Tallahassee VA facilities dated from 1992 to 2007 were reviewed; however, the earliest VA treatment records associated with the file are dated in October 1999.  A June 2010 VA Memorandum states that a search of records at the VA facilities in Miami and Lake City from 1974 to 1995 resulted in no records found.  No search was made for records from Tallahassee or Gainesville prior to 1999.  No search was made for records from any facility dated from 1995 to 1999.  It appears that records may still be outstanding in this case.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, remand is required to obtain the outstanding records.

Moreover, the Veteran was afforded a VA spine examination in June 2007.  A VA physician opined, after an examination of the Veteran as well as a review of the claims file, that the etiology of the Veteran's lumbar stenosis could not be resolved without resorting to mere speculation.  In Jones v. Shinseki, 23 Vet. App. 382, 390   (2010), the United States Court of Appeals for Veterans Claims (Court) found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Moreover, the VA examiner did not address the Veteran's lay statements of continuity of symptoms.  A remand is required to obtain another medical opinion in this case. 

Lastly, the Veteran must be sent the appropriate VCAA notice letter for this service connection claim.

Accordingly, the case is REMANDED for the following action:
 
1. Send the Veteran a VCAA notice letter for the issue of entitlement to service connection for a low back disability.

2.  A specific search should be conducted for all pertinent, outstanding VA medical records.  In particular, a search should be made for Tallahassee, Gainesville, Miami and Lake City VA records dated from 1974 to 1999. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Obtain a medical opinion from a VA physician with the appropriate expertise to determine the etiology of any current or recent low back disability.  The Veteran's claims file and this remand must be reviewed by the VA physician. 

Based on a review of the pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) than any current or recent low back disability was incurred in or aggravated (permanently worsened) by the Veteran's active duty service.  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to onset in service and as to his reports of experiencing low back pain since service.

A rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s). 

4.  Then, adjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


